Citation Nr: 1732359	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-24 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service exposure to an herbicide agent (Agent Orange), or in the alternative, secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

On his September 2012 VA Form 9 (Substantive Appeal to the Board of Veterans' Appeals), the Veteran indicated that, he wished to participate in a Decision Review Officer (DRO) hearing conducted by VA personnel sitting at the RO, but not a Board hearing before a Veterans Law Judge (VLJ).  The requested hearing was scheduled, and the Veteran was notified of the time and place to report in a February 2013 letter from the RO.  However, a March 2014 Report of General Information reflects that the Veteran indicated to RO personnel in a telephone conversation that he "no longer want[ed] a BVA hearing."  As such, the DRO hearing was cancelled, and the Veteran's appeal was certified and electronically transferred to the Board.  

Notwithstanding the RO's actions, the Board notes that the Veteran's March 2014 statement specifically withdrew a separate type of hearing than he initially requested, and thus, the initial DRO hearing request remained outstanding and unfulfilled.  Recently, the Board requested clarification of the Veteran's wishes in this manner, and in a July 2017 statement, the Veteran's representative asserted that the Veteran wished to withdraw his prior request for a DRO hearing and for the Board to adjudicate his appeal without participating in a hearing of any type.  Accordingly, the Board may procede with appellate adjudication.  

Parenthetically, the Board observes that the Veteran asserted to RO personnel in a March 2014 phone call that, after a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) had been granted by the RO in a September 2013 DRO decision, he intended to withdraw the remaining issues on appeal - including the one decided herein.  However, as the Veteran submitted no subsequent statement further supporting this assertion and his representative has submitted two briefs in support of the issue on appeal since that time, the Board finds that the prior appeal withdrawal has, itself, been withdrawn.  38 C.F.R. §§ 20.202, 20.204 (2016).  Accordingly, the Board may proceed to readjudicate the appeal.  

In March 2015, the Board, among other actions, remanded this issue on appeal for further evidentiary and procedural development.  As will be further discussed below, the Board's March 2015 remand directives have been substantially completed, and the Veteran's appeal has been returned to the Board.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all pertinent documents in these folders have already been considered by the RO in adjudicating the Veteran's appeal.


FINDING OF FACT

Hypertension was not present until more than one year following the Veteran's discharge from service, is not etiologically related to his active service, to include his presumed in-service exposure to an hercide agent, and is not caused or aggravated by his service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In the March 2015 remand, the Board directed that appropriate efforts be undertaken to obtain private treatment records from Dr. French that were reasonably identified in the file.  Although the Veteran was provided a release for these records in August 2015, he did not respond.  To the extent that VA cannot obtain these records unless released by the Veteran, the Board notes that VA's duty to assist a veteran in developing the facts and evidence pertinent to his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board's March 2015 remand directive regarding obtaining these records for review and consideration has been substantially completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [v. West, 11 Vet. App. 268, 271 (1998)] violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order"). 

The Veteran was afforded a VA examination in connection with the issue on appeal in January 2012.  However, as noted above, the Board found the medical opinion rendered by the VA Nurse Practitioner to be inadequate for the purpose of adjudicating the appeal.  As such, in the March 2015 remand, the Board directed that an adequate addendum opinion should be obtained.  In April 2015, the VA Appeals Management Center (AMC) requested such a medical opinion, and the Board's instructions were recounted, verbatim.  The resultant May 2015 VA opinion reflects that the same VA Nurse Practitioner, again, reviewed the Veteran's complete file and rendered an opinion which satisfied the legal and medical requirements of the Board's March 2015 directive.  Both opinions, addresseing separate legal avenues of entitlement (causation and aggravation) are supported by a full rationale and are congruent with the balance of the evidence of record.  As such, while the January 2012 VA examination was found to be inadequate, when read together with the May 2015 VA opinion, VA's duty to obtain an adequate medical nexus opinion to adjudicate the issue on appeal has been fulfilled.  38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To that extent, the Board's March 2015 remand directive has been substantially completed.  Stegall, D'Aries, and Dyment, all supra.

As noted in the Introduction, the Veteran has been provided the opportunity to participate in a DRO hearing as well as a Board hearing in connection with his initial request for such in September 2012.  However, the Veteran subsequently indicated that he wished to proceed without either type of hearing.  Accordingly, the Veteran's earlier hearing requests are deemed withdrawn, he has not requested another hearing, and the Board may continue with appellate readjudications.  38 C.F.R. § 20.704 (d) (2016).

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the issue on appeal, and the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's appeal. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as hypertension, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307 (a)(6)(iii).  Furthermore, the diseases listed at 38 C.F.R. § 3.309 (e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  The presumptive diseases do not include hypertension.  38 C.F.R. § 3.309 (e).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  


Preliminary matters - Direct and presumptive service connection

Initially, the Board observes that the Veteran has exclusively asserted that his hypertension is secondary (caused or aggravated) to his service-connected diabetes mellitus, type II.  See e.g.,  the Veteran's August 2011 claim.  In such cases, the Federal Circuit has held that where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  However, because the agency of original jurisdiction considered the appeal under all possible theories of entitlement (direct, secondary, and presumptive service connection) in the February 2012 rating decision, August 2012 Statement of the Case (SOC), and June 2015 Supplemental Statement of the Case (SSOC), the Board will do so as well.

While the Veteran's in-service exposure to an herbicide agent is presumed, due to his service in the Republic of Vietnam, hypertension is not among the presumptive diseases listed in 38 C.F.R. § 3.309 (e).  Concerning direct service connection, see Combee, supra, the Board has extensively reviewed the Veteran's STRs and post-service medical records.  Though these records do show that hypertension was first diagnosed in approximately 1999, there is no indication in either the medical or lay evidence suggesting that this disability arose in service or was otherwise incurred from some incident in service, to include his presumed in-service exposure to an herbicide agent, or that it manifested at a level of 10 percent or more within one year of his discharge from active duty.  Rather, the STRs fail to show elevated blood pressure readings in service, and the post-service medical evidence reflects his earliest hypertension diagnosis was rendered around 1999 - more than 25 years after his period of active duty.  As such, the Board finds service connection cannot be established for hypertension on a direct basis under38 C.F.R. § 3.303 or on a presumptive basis under 38 C.F.R. §§ 3.309(a) and/or (e).  

Secondary service connection

In the present case, it is uncontroverted that hypertension has been diagnosed since 1999.  See e.g., a May 2009 VA Agent Orange Registry examination report and a August 2011 statement from Dr. French.  Further, by virtue of a an April 2012 DRO decision, the RO established service connection for diabetes mellitus, type II; evaluated 20 percent disabling, effective from October 19, 2010.  As such, the question for the Board is whether the Veteran's hypertension is either (1) caused or (2) aggravated by his service-connected diabetes mellitus, type II, as her asserts.  

In favor of the Veteran's appeal are the lay statement of the Veteran and his representative - that his hypertension was either caused or aggravated by his service-connected diabetes mellitus, type II.  These lay statements are general in nature and unaccompanied by any rationale or supportive medical treatises and/or theories.  

In contrast to the above-noted lay statements are the medical nexus opinions of the VA Nurse Practitioner, rendered in January 2012 and May 2015.  In January 2012, after a review of the complete VA file and examination of, and interview with, the Veteran, the VA Nurse Practioner opined that the Veteran's hypertension was not caused by his diabetes mellitus, type II.  In support of this opinion, it was noted that the Veteran's hypertension initially manifested and was diagnosed more than 10 years before his diabetes mellitus, type II.  Further, the Nurse Practitioner noted that diabetes mellitus, type II, with normal renal functioning and without neuropathy, as is the case with the Veteran, is "not a well-documented cause of hypertension."  See the January 2012 VA examination report and opinion.  

As noted by the Board in the March 2015 remand, the January 2012 VA opinion only answers half of the question posed to the Board, as the matter of aggravation was not addressed.  See Allen, supra.  Accordingly, after another review of the complete file, the same VA Nurse Practitioner opined in May 2015 that the Veteran's service-connected diabetes mellitus, type II, less likely as not aggravated his hypertension beyond the normal progression of the disease.  In support of this opinion, it was noted that there was only one post-service blood pressure reading of record (dated January 20, 2012), and thus, the file was devoid of any evidence that the disability had worsened to any degree.  Further, the Nurse Practitioner, again, stated that medical literature provides that diabetes mellitus, type II, without renal disease, as is the Veteran's case, is not a well-documented cause for aggravation of hypertension.  Finally, the VA Nurse Practioner stated that, even if the record showed that the Veteran's hypertension had worsened in severity since the 2010 diagnosis of diabetes mellitus, type II, which it does not, the aggravation would be less likely as not due to the service-connected diabetes mellitus, type II.  See the May 2015 VA addendum opinion.  

This case hinges on a determination that calls for a careful weighing of the evidence and finding of facts.  In this respect, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The present case rests on the probative weight assigned to evidence surrounding a medical nexus between the Veteran's service-connected diabetes mellitus, type II, and his hypertension.  The Veteran and his representative are certainly competent and credible to assert factual matters that may be perceived by visual perception or through any other sense.  However, the Federal Circuit has specifically held that, when the determinative issue involves a question of medical causation, such as this case, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this case, the evidence does not reflect that the Veteran or his representative, unlike the VA Nurse Practitioner who rendered the January 2012 and May 2015 opinions, possess a recognized degree of medical knowledge that would render their opinions on medical causation competent and/or credible.  

As such, the controlling laws provide that the only competent and credible evidence regarding the issue of medical causation - the heart of the matter of controversy - are unfavorable to the appeal.  

Based on the foregoing, the Board finds the Veteran's appeal must be denied.  This follows because the most credible evidence of record indicates that the Veteran's hypertension most likely did not originate in service, for many years thereafter, and was not caused or worsened beyond the normal progression of the disease by his service-connected diabetes mellitus, type II.  As the competent and credible evidence of record preponderates against the appeal, the benefit of the doubt doctrine is inapplicable.  See 38 C.F.R. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for hypertension, to include as due to in-service exposure to an herbicide agent, or in the alternative, secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


